DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,6,8,13,17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. The claim(s) recite(s) the abstract idea of processing a transaction. This judicial exception is not integrated into a practical application . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow. 
  
2. 2019 Guidance Step 2A Prong 1.

First, under "Step 1," the examination considered whether the claimed subject matter falls within the four statutory categories set forth in § 101, namely "process, machine, manufacture, or composition of matter." 2019 Guidance 53-54; see 35 U.S.C. § 101. Claim 1 recites a "method" and, thus, falls within the "process" category. Consequently, the examination proceeds to the next step of the analysis. Claim 8 recites a “system” which falls within a machine. Claims 1 and 8 and identical for the purpose of a 101 analysis as will be seen in the following. 


Second, under "Step 2A Prong 1," the examination evaluates "whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon." 2019 Guidance 54; see Alice, 573 U.S. at 216 (2014);3 Bilski, 561 U.S. at 601-602.4 The examination determines that the rejected claims recite an abstract idea of "processing a financial transaction", "a fundamental economic process and methods of organizing human behavior".

In support of that conclusion, the examination determined that the abstract idea includes the following steps:
processing a first transaction request to generate first outcome data including a first score indicative of an outcome of the first transaction request;



receiving a second transaction request   in respect of a product;

obtaining, by the transaction processing system, the first cookie stored in the browser application of the user device in order to retrieve the first outcome data;

selecting, by the transaction processing system based on the first outcome data, between a plurality of different available transaction processes by determining to which of the plurality of transaction processes the first score corresponds, wherein at least a first transaction process contains at least one of an additional validation process or an alternative validation process relative to a second transaction process; [[and]]

processing the second transaction request in a transaction processor  in accordance with the selected transaction process, including by processing the second transaction request in accordance with the first transaction process upon the first score corresponding to the first transaction process and by processing the second transaction request in accordance with the second transaction process upon the first score corresponding to the second transaction process;

generating second outcome data including a second score based on an outcome of the second transaction request; and

setting a second cookie in the browser application of the user device comprising the second outcome data.

The claims recite steps of various form of receiving, storing, and transferring data and use a computer as a tool automate these steps.

3. 2019 Guidance Step 2A Prong 2

Having determined that claim 1 recites an abstract idea, the examination proceeds to "Step 2A Prong 2" of the 2019 Guidance, which requires that the evaluation of whether "the claim as a whole integrates the recited judicial exception into a practical application of the exception." 2019 Guidance 54. exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort.

The 2019 Guidance specifies that this evaluation is conducted by first "[ijdentifying whether there are any additional elements recited in the claim beyond the judicial exception(s)," then "evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application." 2019 Guidance 54-55.

Here, the additional elements include the following additional elements:  

a user device with the transaction processing system,

the transaction processing system.


 	The Specification indicates describes the devices with a high degree of generality which is evidence of conventional use.  
Referring to Figure 2, there is shown a method in accordance with one embodiment of the invention. In the method 200 a transaction request is received from the device 210. It is then determined whether the browser contains a cookie. If the browser does not contain a cookie then the transaction is processed based on default transaction rules 225 and a cookie is set 230 in the browser for use in future transactions before the processing ends 280. In one example, the default transaction rules may include additional validation processing steps to a base set of rules used when the cookie indicates that a prior transaction has been approved. 
If it is determined 220 that the transaction request contains a cookie (in the sense that a cookie can be retrieved from the browser) it is determined whether the cookie is indicative of the prior approved transaction 235. If it is not indicative of a prior approved transaction, the request is processed with additional transaction rules 260 and the cookie is updated 270 and the process ends 280. If the cookie is indicative of a prior transaction that has been approved, it is processed in accordance with base transaction rules 240 and the cookie is updated 250.
 
Thus the claims fail to integrate the abstract ideas into a practical application by improving the processor and/or memory of the additional elements. That is, the applicant has not established that providing a technical solution to a technical problem is central to the invention.
 
4. 2019 Guidance Step 2B

The examination next looks to determine whether any claim element, alone or in combination with others, provides an "inventive concept," i.e., whether the additional elements beyond the abstract idea, individually and in combination, amount to "significantly more" than the abstract idea itself to 
US Patent Publication to John, 2008/0288445  describe the network environment, devices, and cookies and  support the examiner’s position and  understanding that the  device, service provider, and tracking database recited in claim 1  are nothing more than standard, generic computer components used in conventional ways.

An eCommerce platform 130 can communicate with the eCommerce Platform Service interface 128 using standard internet protocols and can transfer e-transaction parameter values to the FFT Seller-Side Server 101. Information can be stored within the History Transactions/Consumers Depository DB 120. The FFT Seller-Side Server Application Module 118 can determine if a credit/debit card provided by a consumer during a transaction is associated with a FFT Consumer-Side Application. The determination is performed by checking the card number against a FFT Consumer Credit/debit Card Fraud Protection Level Real Time DB 123 which stores in an encrypted format ail FFT Consumer-Side Application card numbers that have been used to purchase items from one or more sellers in the past.
 
0053
 
Appellant has not demonstrated their claims provide a "solution ... necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks," as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), or provide an "unconventional technological solution ... to a technological problem" that "improve[s] the performance of the system itself," as explained in Amdocs, 841 F.3d at 1300, 1302.


Claim 6 further defines the memory but limitation is not an practical application for the reasons above. 

Claims 8 and 17 are duplicative invention  of claim 1 under the 101 analysis.    

Claims 18-23 further describe the abstract idea, fail to add components beyond the abstract idea and are not eligible for the reason of claim 1. 


Response to Arguments

The applicant has amended the claims to recite processing the second transaction request in a transaction processor in accordance with the selected transaction process.   Claim 1 as amended defines that a second cookie is set after the second transaction request.  Even if the examiner found setting the cookie, which the specification defines as a series of numbers, was an element beyond the abstract idea, this element is not an inventive concept as this office action has established that the use of cookies is conventional.      Moreover, the specification fails to teach any method unique or not of setting the cookie (vs the content of the cookie itself). 

The rejection under 103 has been overcome. 

The rejection under 112 has been overcome. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3693